ANSTEAD, Judge,
specially concurring.
I agree that the trial court’s final judgment, which granted appellee’s claim for rescission of a purchase and sale contract for an ongoing business, should be affirmed. There is sufficient evidence to support rescission even though the parties could not be placed in the exact positions they occupied prior to the sale. See Mulle v. Scheiler, 484 So.2d 47 (Fla. 5th DCA 1986); cf. Yanks v. Truly Nolen, Inc., 341 So.2d 829 (Fla. 3d DCA 1977). Both sides have complained on appeal about various aspects of the court’s decision. In my view the trial court did the best it could under the circumstances, given the evidence presented by the parties.